
	
		I
		112th CONGRESS
		1st Session
		H. R. 1486
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Commissioner of Food and Drugs to revise
		  the Federal regulations applicable to the declaration of the trans fat content
		  of a food on the label and in the labeling of the food when such content is
		  less than 0.5 gram.
	
	
		1.Short titleThis Act may be cited as the
			 Trans Fat Truth in Labeling Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)The Institute of
			 Medicine of the National Academies advises the United States Government on
			 nutritional science for use in the formation of public policy, including
			 product labeling programs.
			(2)In 2002, the
			 Institute of Medicine—
				(A)issued recommended
			 dietary reference intake amounts for energy, carbohydrates, fiber, fat, fatty
			 acids, cholesterol, protein, and amino acids; and
				(B)made
			 recommendations regarding consumption of trans fat.
				(3)These
			 recommendations included the following statement: trans fatty acids are
			 not essential and provide no known benefit to human health.
			(4)The Institute of
			 Medicine concluded that—
				(A)both saturated and
			 trans fats increase levels of LDL cholesterol; and
				(B)trans fats may
			 also lower levels of HDL cholesterol.
				(5)A
			 2006 New England Journal of Medicine scientific review stated that from
			 a nutritional standpoint, the consumption of trans fatty acids results in
			 considerable potential harm but no apparent benefit.
			3.Declaration of
			 trans fat content of less than 0.5 gram per serving on the label or in the
			 labeling of food
			(a)RequirementNot
			 later than 6 months after the date of the enactment of this Act, the
			 Commissioner of Food and Drugs shall promulgate a final regulation, revising
			 section 101.9(c)(2)(ii) of title 21 of the Code of Federal Regulations and such
			 other regulatory provisions as may be necessary, to—
				(1)require that the
			 nutrition information on the label or labeling on an applicable food contain an
			 asterisk or another similar notation and a note to indicate that the food has a
			 low trans fat content per serving; and
				(2)prohibit the label
			 or labeling on an applicable food from indicating that trans fat content per
			 serving is zero.
				(b)Applicable
			 foodFor purposes of this section, the term applicable
			 food means a food for which—
				(1)the trans fat
			 content of a serving of the food is less than 0.5 gram and greater than 0.0
			 gram; and
				(2)the trans fat
			 content of a serving of the food is declared in the nutrition information on
			 the label or in the labeling of the food.
				(c)Effective
			 dateThe regulation promulgated under subsection (a) shall take
			 effect on the date that is 18 months after the date of the enactment of this
			 Act.
			
